LICENSE ASSIGNMENT AND CONSENT AGREEMENT

 

THIS LICENSE ASSIGNMENT AND CONSENT AGREEMENT (this ”Agreement”), is entered
into as of December 17, 2018, by and among Zander Therapeutics, Inc. (
“Licensee”), Regen Biopharma, Inc. (“Licensor”) and KCL Therapeutics, Inc.
(“Assignee”)

 

WHEREAS, Licensor has assigned to Assignee all right title and interest to the
intellectual property listed in Exhibit A to this Agreement (“Assigned
Properties”)

WHEREAS, Licensor and Licensee are parties to that certain License Agreement
dated June 23, 2015, as amended , granting Licensee an exclusive worldwide right
and license for the development and commercialization for non-human veterinary
therapeutic use of certain intellectual property of the Licensor (the “Original
License”);

WHEREAS, Licensor wished to assign, and Assignee wishes to assume, effective as
of December 12, 2018 (the “Effective Date”), all rights, duties and obligations
of Licensor under the Original License with respect to the Assigned Properties
and Licensee wishes to consent to such assignment;

 

THEREFORE, IT IS AGREED

 

Effective as of December 12, 2018 , Licensor hereby transfers and assigns to
Assignee all rights, duties, and obligations of Licensor under the Original
License with respect to the Assigned Properties , and Assignee agrees to assume
such duties and obligations thereunder and be bound to the terms of the Original
License with respect thereto. This Agreement and the rights, duties, and
obligations under the Original License assigned and transferred hereunder shall
serve as the agreement between Assignee and Licensee with respect to the
Assigned Properties. Accordingly, Assignee and Licensee agree that, upon such
assignment, transfer, and assumption, each of Assignee and Licensee shall be
entitled to enforce the applicable terms of the Original License against the
other under this Agreement.

 



GOVERNING LAW,VENUE, And WAIVER OF JURY TRIAL.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 1 

 



SEVERABILITY.

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provisions were not contained herein.

WAIVER

Failure by either Party to enforce a term of this Agreement will not be deemed a
waiver of future enforcement of that or any other term in this Agreement or any
other agreement that may be in place between the Parties.

MODIFICATION

This Agreement may not be altered, amended or modified in any way except by a
writing signed by both Parties.

ENTIRE AGREEMENT

The Parties acknowledge that this Agreement, together with the exhibits attached
hereto, sets forth the entire agreement and understanding of the Parties as to
the subject matter hereof, and supersedes all prior and contemporaneous
discussions, agreements and writings in respect hereto.

 

 





  Licensor   Licensee    Assignee              By: /s/ David R. Koos By: /s/
David R. Koos  By: /s/ David R. Koos  Name: David R. Koos Name: David R. Koos
Name: David R. Koos  Its: Chairman & CEO  Its: Chairman & CEO   Its: Chairman &
CEO

 

 

 

 

 

 2 

 



 



 

 

EXHIBIT A

 

1)U.S. Provisional Application No. 62/363,588 entitled SMALL MOLECULE MODULATORS
OF NR2F6 ACTIVITY, filed July 18 th. 2016:

 

2)U.S. Non-Provisional Application No. 15/652,967 entitled SMALL MOLECULE MODULA
TORS OF NR2F6 ACTIVITY, filed on July I 8 111, 2017;

 

3)U.S. Non-Provisional Application No. 15/820,324 entitled SMALL MOLECULE
AGONISTS AND ANTAGONISTS OF NR2F6 ACTIVITY IN HUMANS, filed on November 21st,
2017;

 

4)U.S. Non-Provisional Application No. 16/008,526 entitled SMALL MOLECULE
AGONISTS AND ANTAGONISTS OF NR2F6 ACTIVITY, filed on June 14th, 2018

 

5)U.S. Non-Provisional Application No. 15/351,4 I 4 entitled NR2F6 INHIBITED
CHIMERIC ANTIGEN RECEPTOR CELLS, filed on November 14th, 2016

November 14 th, 2016

 

6)U.S. Non-Provisional Application No. 13/652,395 entitled MODULATION OF NR2F6
AND METHODS AND USES THEREOF, filed on October 15 th, 2012; now US Patent No.
9,091,696, issued July 28th , 2015; and

 

 

6)U.S. Non-Provisional Application No. 14/852,623 entitled METHODS OF SCREENING
COMPOUNDS THAT CAN MODULATE NR2F6 BY DISPLACEMENT OF A REFERENCE LIGAND, filed
on September 13 th, 2015, now US Patent No. 10,088,485, issued October 2nd,
2018;

 

 

 

 

 

 

 

 

 

 3 

 



 

 

 

